Citation Nr: 1313624	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  10-43 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating higher than 10 percent for residuals of injury to the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a Board hearing in March 2011; the transcript of that hearing is of record.


REMAND

The Veteran claims that his left knee disability is more severe than is reflected in the current 10 percent rating.  

The Veteran underwent VA examination in connection with his claim in August 2009.  Report of that examination reflects that the Veteran complained of pain in his left knee, as well as occasional "giving out."  On physical examination, his gait was found to be normal, with tenderness and weakness in the left knee but no instability noted.  Range-of-motion testing showed flexion to 120 degrees and extension to 10 degrees, with increased pain on repetitive motion.  Radiological evaluation showed a normal knee.  The examiner diagnosed the Veteran with chronic left knee strain without radiographic changes.  The Veteran reported being employed full-time but having lost some days to his knee pain.  

At his personal hearing the Veteran claimed that the left knee gave out frequently.  VA treatment records reflects that he was seen in September 2009 for reports of increased knee pain following an episode where the knee gave way, causing him to fall from a curb.  He was prescribed an ACL brace for stability in the knee and given an injection in the knee to address his complaints of pain.  A 1993 private MRI study, which was not of record at the time of the Veteran's VA examination, reflects that the Veteran complained of his knee "giving out" from time to time, leading to falls.  He was found to have a chronic ACL tear at that time.

The Veteran claims ongoing treatment for left knee disability at the Prescott VA medical facility and the most recent treatment records from that facility are dated in 2009.  

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records dated from November 2009 to present from the Prescott VA medical facility.  

2.  Schedule the Veteran for orthopedic evaluation at a VA medical facility to determine the nature and severity of the residuals of the injury to the left knee.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed to determine the nature and extent of the Veteran's current left knee disability.  

Specifically, the examiner must undertake range-of-motion studies of the Veteran's left knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  The examiner must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  

In addition, the examiner must determine the presence or absence of any subluxation or instability of the knee joint, and if present, elicit information as to the frequency, duration, and severity of it.  The examiner must consider the Veteran's report as to the severity and symptomatology of his knee disability, as well as the 1993 MRI study showing a chronic ACL tear, in the report of examination.  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


